Exhibit 10.2

JOINDER AND SUPPLEMENT

to

INTERCREDITOR AGREEMENT

Reference is made to that certain Intercreditor Agreement, dated as of
December 24, 2008 and supplemented as of April 15, 2009 (as supplemented on the
date hereof through the execution and delivery of this Agreement and as the same
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”), among Bank of America, N.A., as Credit
Agreement Agent and each Other First Priority Lien Obligations Agent from time
to time party thereto, each in its capacity as First Lien Agent, U.S. Bank
National Association, as Trustee and each collateral agent for any Future Second
Lien Indebtedness from time to time party thereto, each in its capacity as
Second Priority Agent (attached hereto as Exhibit A). Capitalized terms used but
not defined herein shall have the meanings assigned in the Intercreditor
Agreement.

This Joinder and Supplement to the Intercreditor Agreement (this “Agreement”),
dated as of June 10, 2009 (the “Effective Date”), by and among (i) U.S. Bank
National Association, as trustee (the “New Trustee”) pursuant to that certain
Indenture (the “New Indenture”) dated as of the date hereof among Harrah’s
Operating Escrow LLC and Harrah’s Escrow Corporation, as issuers, U.S. Bank
National Association, as trustee and Harrah’s Entertainment, Inc., as parent
guarantor, (ii) U.S. Bank National Association, as Trustee under the
Intercreditor Agreement, (iii) Bank of America, N.A., as Credit Agreement Agent
under the Intercreditor Agreement, (iv) U.S. Bank National Association as a
Second Priority Agent under the Intercreditor Agreement, and (v) any other First
Lien Agent and Second Priority Agent from time to time party to the
Intercreditor Agreement, has been entered into to record the accession of the
New Trustee as an Other First Priority Lien Obligations Agent under the
Intercreditor Agreement on behalf of the holders of the 11.25% Senior Secured
Notes due 2017 (the “New Notes”) issued under the New Indenture and assumed by
Harrah’s Operating Company, Inc. pursuant to that certain Supplemental Indenture
dated as of the date hereof.

The parties to this Agreement hereby agree as follows:

A. The New Trustee agrees to become, with immediate effect, a party to and
agrees to be bound by the terms of the Intercreditor Agreement as an Other First
Priority Lien Obligations Agent, as if it had originally been party to the
Intercreditor Agreement as a First Lien Agent.

B. The Obligations under the New Notes, the New Indenture and any other document
or agreement entered into pursuant thereto are designated as Other First
Priority Lien Obligations. The Lien on the Common Collateral securing such Other
First Priority Lien Obligations shall have priority over and be senior in all
respects to all Liens on the Common Collateral securing any Second Priority
Claims on the terms set forth in the Intercreditor Agreement and shall be equal
and ratable with all Liens on the Common Collateral securing any other Senior
Lender Claims.



--------------------------------------------------------------------------------

C. The New Trustee confirms that its address for notices pursuant to the
Intercreditor Agreement is as follows:

 

U.S. Bank National Association EP-MN-WS3C, 60 Livingston Avenue St. Paul, MN
55107-1419 Telephone: (651) 495-3909 Facsimile: (651) 495-8097 Attn:   
Corporate Trust Services,    Raymond S. Haverstock

D. Each party to this Agreement (other than the New Trustee) confirms the
acceptance of the New Trustee as an Other First Priority Lien Obligations Agent
for purposes of the Intercreditor Agreement.

E. Except as expressly provided herein, in the Intercreditor Agreement or in any
Other First Priority Lien Obligations Documents, the New Trustee is acting in
the capacity of Other First Priority Lien Obligations Agent solely with respect
to the Senior Lender Claims owed to the New Trustee and the holders of the New
Notes issued pursuant to the New Indenture. For the avoidance of doubt, the
provisions of Article VII of the New Indenture applicable to the New Trustee
thereunder shall also apply to the New Trustee acting under or in connection
with the Intercreditor Agreement.

F. This Agreement shall be construed in accordance with and governed by the laws
of the State of New York.

G. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

U.S. BANK NATIONAL ASSOCIATION as New Trustee and Other First Priority Lien
Obligations Agent By:  

/s/ Raymond S. Haverstock

Name:   Raymond S. Haverstock Title:   Vice President



--------------------------------------------------------------------------------

Acknowledged and Agreed: HARRAH’S OPERATING COMPANY, INC. By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Senior VP, CFO & Treasurer

BANK OF AMERICA, N.A.

as Credit Agreement Agent

By:  

/s/ Christopher Kelly Wall

Name:   Christopher Kelly Wall Title:   Principal

U.S. BANK NATIONAL ASSOCIATION

as Trustee

By:  

/s/ Raymond S. Haverstock

Name:   Raymond S. Haverstock Title:   Vice President

U.S. BANK NATIONAL ASSOCIATION

as Second Priority Agent

By:  

/s/ Raymond S. Haverstock

Name:   Raymond S. Haverstock Title:   Vice President



--------------------------------------------------------------------------------

Exhibit A